DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communicating with the USPTO

It is noted that the applicant is appearing pro se before the USPTO for prosecuting the current patent application. If the applicant wishes to employ the service of a registered patent attorney or agent, a listing is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
To avoid a response that is considered non-compliant, applicant is advised to follow a standard format, a sample of which can be found on the USPTO website at:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
In the case the applicant wishes to communicate via Internet e-mail, a complete PTO/SB/439 form may be submitted by mail, fax or electronically prior to any e-mail communication. (http://www.usptQ.gov/sltes/defauit/flies/documents/sb0439.pdf).
must be submitted via mail, fax or EFS web. Formal replies CANNOT be submitted via e-mail.
Although this Office action is a rejection, your patent application process is NOT terminated. Rather, it means additional changes, corrections, or discussions are required before a patent may be issued to you.
Official correspondence with the USPTO must be signed or considered non-compliant. Please note carefully of the statutory response periods set forth in the Office Action Summary (PTOL-326). Extension fees and time periods CANNOT be waived.

Claim Objections

Claims 7, 9 and 12 - 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claims 15, 17 and 18 are objected to because of the following informalities: 
The claims include limitations referring to figure 8. Addition of specific language referencing drawings into the claims is considered improper because the numbering of the figures may change during prosecution. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language and below are some examples:
"A series of processes to divide the arc of a circle and its accompanying angle into any number of desired equal parts. Such processes also apply to dividing the arc of a wave of any amplitude into equal lengths" does not state what is considered relevant geometric property and such a claim limitation makes it impossible for the Office to determine the metes and bounds of the claimed invention and renders it indefinite;
claimed limitations such as "dividing an arc of a circle into ‘n’ number of equal parts may be extended to divide the angle of any arc into ‘n’ number of equal parts", "provide for deforming the original shape of an arc into ‘n’ number of 
"provide that with the identification of center of circle of which an arc is part of its circumference according to claim 8, the end points of the restoration of one of the equal "n" straight lines back to the curve of the original arc according to claim 7 are points providing definition for one of the equal "n" divisions of the angle of the arc, wherein lines are drawn from each end point of that now curved straight line through the center of the circle resulting in a fractional angle that is one of the "n" numbers of equal parts of the angle of original arc" fails to clarify how recited "limitations" are or are not related to "some fundamental mathematics limitation" previously recited or what entails;
"the processes are used to determine proper trajectories in space and the use of propulsion to maintain them, including balancing the potentialities of gravitational and other fields with internal craft propulsion sources to maximum the distance being traveled and determine the best usage of applicable forces in play en route" is indefinite because if there exist provisions that must be maintained, then these provisions should be clearly identified to a person of ordinary skill in the art;
The above listing is an example of deficiencies in the claims and should not be considered comprehensive of all claims.

Claims 2 - 18 are also rejected as dependent claims of claim 1, as well as containing their own errors. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites limitations including "series of processes to divide the arc of a circle and its accompanying angle into any number of desired equal parts. Such processes also apply to dividing the arc of a wave of any amplitude into equal lengths" consisting of a process rationale, an improved drawing pretext, a mathematic demarcation, a set of rules, and a probabilistic proof of mathematic limitation, all of which are steps that can be practically performed in the mind and amount to thoughts on how to divide an arc of an angle into equal numbers. Even though the claim refers to a primary function, the claims does not specify any structure, property, or function and it is recited at a high-level of generality performing a generic and unclaimed function such that it amounts to a generic placeholder. Accordingly, the additional element does 
This judicial exception is not integrated into a practical application because the claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition of a device without any recitation of novel structure, property or function of the device cannot provide an inventive concept. The claim is not patent eligible.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance as they teach dividing a circle: 
Rosenfield (US 10,994,569)
Kattan (US 9,212,885)
Martin (US 7,469,483)
Graham (US 2,892,586)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 16, 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861